Citation Nr: 0215894	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-13 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R., Associate Counsel


INTRODUCTION

The appellant had active duty for training from February 1984 
to April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  After finding that new and material 
evidence had been presented to reopen the appellant's claim, 
the Board remanded the case in May 2001.  


FINDING OF FACT

Residuals of a low back injury were not manifested during the 
appellant's active duty for training or for many years 
thereafter, nor were residuals of a low back injury otherwise 
related to the appellant's active duty for training.  


CONCLUSION OF LAW

Residuals of a low back disability were not incurred in or 
aggravated by the appellant's active duty for training.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decision, 
statement of the case, and multiple supplemental statements 
of the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in an August 2001 letter, the appellant 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

It appears that the service medical records are unobtainable 
and cannot be located.  The United States Court of Appeals 
for Veterans Claims (CAVC) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

While the service medical records are not of record, the RO 
appeared to have undertaken all possible development to 
obtain records generated during the appellant's active duty 
for training and records following the appellant's active 
duty for training.  As such, there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  Furthermore, that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record in this case 
includes VA medical records, medical records from the 
University of Texas Medical Branch at Galveston, Texas 
Department of Criminal Justice medical records, numerous 
private medical records, and an October 1985 VA examination 
report.  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant's military personnel records do not demonstrate 
any period of active military, naval or air service defined 
by the applicable laws and regulations.  Thus, with respect 
to the appellant's U.S. Army National Guard service, service 
connection may only be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.304 (2001).

The appellant's essential argument is that his current low 
back disability is related to an injury he experienced while 
performing active duty for training.  At his personal hearing 
in July 1997, the appellant testified that he injured his 
back during a work detail.  He claimed that he was examined 
for an injury to his lower back before his separation from 
active duty for training.  The appellant stated that he has 
had chronic back problems that are getting worse.  However, 
medical records from Kings County Hospital Center showed that 
examination in March 1985 failed to reveal any objective 
findings of a lower back disability.  A December 1984 
clinical record indicated that X-rays of the lumbar spine 
were negative and an EMG report showed a normal study.  

In addition to the findings from the Kings County Hospital 
Center, no clinical or x-ray evidence of a back injury was 
demonstrated on VA examination in October 1985.  Therefore, 
even if the appellant's current contentions regarding an 
inservice injury are accepted, it appears that any low back 
injury during active duty for training was acute in nature 
and had resolved without resulting in chronic disability.  

Additionally, post-service medical records do not document 
any low back treatment or problems until about October 1993, 
more than 9 years after service.  Furthermore, while private 
treatment records from 1993 through 2001 indicated that the 
appellant received treatment for a low back disability, these 
records fail to suggest any relationship between the 
appellant's current back disability and an injury experienced 
in active duty for training.  

The Board has also considered the appellant's statements and 
it has been given weight as to his observation for symptoms 
and limitations caused by his low back disability.  However, 
it does not appear that he is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Therefore, after reviewing the totality of 
the relevant evidence, the Board is compelled to conclude 
that the preponderance of such evidence is against 
entitlement to service connection for low back disability.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b). 

In closing, the Board acknowledges that a VA medical 
examination and opinion have not been obtained, however, the 
RO has taken all reasonable steps to provide  appellant with 
a VA examination.  The Board views any further attempts to 
provide appellant with a VA examination as futile as the 
record shows that the RO was informed in its last attempt to 
provide the appellant with a VA examination that appellant is 
presently incarcerated in a maximum security state 
penitentiary and has been characterized by the state as a 
high risk prisoner.  The appellant is entitled to reopen his 
claim with new evidence once he is available to be examined.  


ORDER

Service connection for residuals of a low back injury is 
denied. 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

